
	
		I
		112th CONGRESS
		1st Session
		H. R. 2863
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2011
			Mr. Reichert (for
			 himself and Mr. Pascrell) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to permit
		  physical therapy services to be furnished under the Medicare Program to
		  individuals under the care of a dentist.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Oral Health Rehabilitative
			 Enhancement Act of 2011.
		2.Permitting
			 physical therapy to be furnished under the Medicare program under the care of a
			 dentist
			(a)In
			 generalSection 1861(p)(1) of
			 the Social Security Act (42 U.S.C. 1395x(p)(1)) is amended by inserting
			 (2), after (1),.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to items
			 and services furnished on or after the date of the enactment of this
			 Act.
			
